Exhibit 10.2



 



AMENDMENT TO LICENSE AGREEMENT



This agreement (the “Amendment”) is entered into on November 8, 2019 (the
"Effective Date"), by and between Resdevco Research and Development Company
Ltd., reg. no. 510422223 (the "Licensor") and Wize Pharma Ltd., reg. no.
520033259, the former name of which is Star Night Technologies Ltd. (the
“Licensee”) (the Licensor and the Licensee, each a “Party” and shall be
collectively referred to hereinafter as the "Parties").

WHEREAS, the Licensor and the Licensee have entered into that certain Exclusive
Distribution and Licensing Agreement dated May 1, 2015, as amended from time to
time through the date hereof (the “License Agreement”), setting forth the terms
and conditions of the license and distribution rights granted by the Licensor to
the Licensee in the territory of the United States of America, and any other
applicable territory under the License Agreement (the “Territory”); and

WHEREAS, the Parties wish to amend and update certain obligations and time
frames which were previously agreed in the License Agreement,

NOW THEREFORE, the Parties hereby declare and agree as follows:

1.Definitions:

The following terms shall have the following meaning in this Amendment and in
the License Agreement (including all its amendments)

(a)"Distributor" shall mean a third party which will either resell the or be
authorized to cause the sale of the Product to retailers or to medical service
providers.

(b)"Marketing Approval" shall mean an approval for the sale of the Product
granted in the Territory by the Food and Drug Agency ("FDA").

(c)"Product" shall mean unit-dose eye drops for the treatment of
Conjunctivochalasis or treatment of ophthalmological symptoms of Sjögren
syndrome.

2.Postponement of Minimum Royalties:

a.The Licensee's obligation under the License Agreement to make guaranteed
yearly minimum royalty payments, for the years 2020 and 2021, in amount of Four
Hundred Seventy Five thousand US Dollars ($475,000) per year, as provided in
Article 7.3 of the License Agreement (the "Minimum Royalties") - shall be
partially deferred and amended so that for each of the calendar years 2019 and
2020, the Licensee shall pay one hundred fifty thousand US Dollars ($150,000)
(the "Reduced Royalties"), all in accordance with all other terms and conditions
provided in the License Agreement, not later than January 1, each year.

b.The amount of Six Hundred and Fifty Thousand US Dollars ($650,000) (the
"Deferred Amount") - shall be subject to receipt of Marketing Approval,
immediately due and payable, no later than the second anniversary of the first
Marketing Approval.

c.Notwithstanding the deferral of payment of the Deferred Amount, if following
Marketing Approval, annual royalties due to the Licensor pursuant to Article 7
of the License Agreement exceed the annual Minimum Royalties, an amount equal to
50% of such excess annual royalties shall be added towards settlement of the
Deferred Amount by the Licensee.

 

1 

 

 

3.Extension of Regulatory Approvals:

The following language shall replace Section 12.5 of the License Agreement:

12.5)RESDEVCO shall be entitled, at its option, to terminate this Amendment
(including the License Agreement hereunder), by giving LICENSEE 30 (thirty)
days' written notice, and those 30 days from the date of receipt of the notice
of termination shall constitute a remedy period during which the Licensee shall
be entitled to remedy the situation and if the situation is remedied then the
Licensor shall not be entitled to terminate this Amendment or the License
Agreement, if:

 

(a)A Pre-IND for the Product, is not submitted to the FDA or an equivalent
regulatory authority in the Territory by December 31, 2020; or

(b)The Marketing Approval is not obtained for Finished Product in the Territory
by December 31, 2023. If the LICENSEE can show that the delay was beyond its
reasonable control (including through the use of adequate advisors and agents),
an extension of one year will be granted to the LICENSEE in order to obtain the
Marketing Approval; or

(c)Commercial sales of Product shall not have commenced within six (6) months
following receipt of Marketing Approval for the Product, in the Territory; or

(d)Commercial sale of the Product having commenced, and payment under Article 7
(as amended hereunder) is not timely paid by LICENSEE.

 

4.Royalty Payments:

The provision of Article 7.1 to the License Agreement with respect to royalty
payments payable to the Licensor shall be amended as follows: In addition to the
Minimum Royalties, the Licensor shall be entitled to the greater of: (a) $0.6 US
Dollars (60 cents) per each unit-dose box of the Finished Product (and/or any
other product making use of the Licensed Technology) actually sold in the
Territory; and (b) nine percent (9%) of the Licensee's gross revenues generated
by the Licensor from sales of the Finished Products in the Territory (both to be
calculated annually).

5.Appointment of Distributor.

The appointment of a Distributor in any territory included in the License
Agreement, other than in the United States of America, and any license or right,
explicit or implied, for such Distributor to handle regulatory approvals,
clinical trials, indication processes, registration procedures or such other
actions which require pharmaceutical professional skills - shall require
Licensor's written advance approval, not to be unreasonably withheld, of the
appointment of such Distributor and granting it such duties and
responsibilities.

The proposed contract entered by Licensee with HPGC regarding distribution in
the PROC shall need to be rectified and approved by Resdevco. In order to remove
any doubt, to the extent no such approval is granted – it is acknowledged to
have no force and affect.



2 

 

 

6.Miscellaneous.

(a)Except as explicitly provided above, this Amendment shall not derogate from
or amend the provisions of the License Agreement or any of the previous
amendments of the License Agreement, and they shall remain in full force and
effect throughout their terms.

(b)The License Agreement, including its amendments, constitutes the entire
understanding and agreement between the Parties with regard to the subject
matter hereof and supersedes any and all prior discussions, agreements and
correspondence with regard to the subject matter hereof.

(c)In the event of any inconsistency between the provisions of this Amendment
and the provisions of the License Agreement or any previous amendments thereof,
the provisions of this Amendment shall prevail.

(d)Any amendment of this Amendment and any waiver of any of the terms or
conditions thereof may only be made (either generally or in a particular
instance and either retroactively or prospectively), in writing, executed by
both Parties.

(e)To the extent permitted by applicable law, a petition for relief under any
bankruptcy statute is filed by or against the Licensee, or the Licensee makes an
assignment for creditors, or a receiver is appointed for all or a substantial
part of the Licensee’s assets, and such petition, assignment or appointment is
not dismissed or vacated within sixty (60) days, then any deferral of Minimum
Royalty payments due under this Amendment shall cease,, and such amount shall be
come immediately due.

(f)In order to remove any doubt, the Deferred Amount will become due 60 days
after the Pre IND meeting conclusion, provided Licensee has not notified
Licensor, in writing, of termination of the License Agreement. In case of such
termination, the Deferred Amount shall not be due.

(g)

(h)As of the Effective Date, each of the Parties hereby confirm that they have
no outstanding claims against the other Party in respect to this Amendment or
the License Agreement.



IN WITNESS WHEREOF, the Parties have entered into this Amendment as of the date
written above. 



/s/ Prof. S. Dikstein   /s/ Noam Danenberg Resdevco Research and Development
Company Ltd.   Wize Pharma Ltd.       By: Prof. S. Dikstein   By: Noam Danenberg
Title: Chief Executive Officer   Title: Chief Executive Officer





 



3 

